Case 1:19-cv-02170-EK-LB Document 78 Filed 08/28/20 Page 1 of 1 PageID #: 527




                                 ROBERT L. ARLEO, ESQ. P.C.
                                    380 Lexington Avenue
                                        17th Floor
                                   New York, N.Y. 10168
Telephone: (212) 551-1115                                                  Fax: (518) 751-1801
Email: robertarleo@gmail.com                                               www.robertarleo.com


                                                                  August 28, 2020
Honorable Lois Bloom
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                         RE: Britney Rudler v. MLA Law Offices, Ltd. and John L. Malevitis
                             19-cv-02170 (EK)(LB)

Dear Magistrate Judge Bloom:

   I represent the Defendants named in the above-entitled action. Yesterday, the Plaintiff filed a
motion for discovery sanctions against the Defendants. (Dkt. No. 76). I have today filed a motion
for leave to withdraw as attorney for the Defendants. (Dkt. No. 77). Based upon my motion for
leave to withdraw as attorneys for the Defendants, I ask Your Honor to stay the time period for
the Defendants to respond to the Plaintiff’s motion for discovery sanctions.

                                                      Respectfully submitted,

                                                      / s / Robert L. Arleo

                                                      Robert L. Arleo
RLA:gra
Cc: Defendants
    All attorneys of record via ECF
